                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            SOUTHERN DIVISION


 BENNY C. MATHENY                              §                          PLAINTIFF
                                               §
                                               §
 v.                                            §    Civil No. 1:19cv558-HSO-JCG
                                               §
                                               §
 TERRY J. DANIEL et al.                        §                        DEFENDANTS




                       FINAL JUDGMENT OF DISMISSAL

      The parties have announced to the Court a settlement of this case. The

Court, being advised that the parties have an informed understanding of their

rights and the consequences of settlement, desires that this matter be finally closed

on its docket.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, the above

captioned civil action is dismissed with prejudice as to all parties.

      SO ORDERED this the 2nd day of April, 2020.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE
